DETAILED ACTION

This action is in response to the amendment and arguments filed on 4/20/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2 and 4-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5, and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 	Regarding claims 2-5 and 13-15, it’s not clear as to which voltage the limitation “the voltage” is in reference to. Furthermore, the limitation “the voltage” lacks proper antecedent basis.  	Dependent claims 6 and 16-17 inherits the deficiencies of claims 5 and 15, respectively, and are therefore also rejected under 35 U.S.C. 112 second paragraph. 	Regarding claim 11, it’s not clear as to if “a power stage” is the same or different from the “a power stage” mentioned in claim 1. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 11-12 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al. (US Patent 7738227) in view of Daniels et al. (US Patent 6947272). 	Regarding claims 1 and 12, Fang et al. discloses (see fig. 1) a switching converter, comprising: a power stage having a power stage input (input to Vin), a control input (gate of 140), a current terminal (gate terminal of terminal between 160 and 140) and a power stage output (output providing output voltage), the power stage input adapted to be coupled to a power supply terminal (connection to Vin). 	Fang et al. does not disclose a power stage controller, comprising: a driver circuit having a driver input and a driver output, the driver output coupled to a power stage control input terminal, and the driver circuit configured to provide a driver signal at the driver output responsive to a state of the driver input; a reference circuit having a first reference input and a reference output, the first reference input coupled to a power stage input terminal, and the reference circuit configured to compare a threshold voltage to a voltage at the first reference input, and generate a decision signal responsive thereto; provide a first reference voltage at the reference output responsive to the decision signal having a first state; and provide a second reference voltage at the reference output responsive to the decision signal having a second state; and a comparator having a current sense input, a second reference input and a comparator output, the current sense input coupled to a power stage current terminal, the second reference input coupled to the reference output, and the comparator output coupled to the driver input. 	Daniels et al. discloses (see fig. 4) a power stage controller, comprising: a driver circuit (92) having a driver input and a driver output (input and output of 92), the driver output coupled to a power stage control terminal (92 connection to gate of 90), and the driver circuit configured to provide a driver signal at the driver output responsive to a state of the driver input (operation of 92);a reference circuit (94/96/98/100/104/105/Vref1 source) having a first reference input (input to 94) and a reference output (output from 100), the first reference input coupled to a power stage input terminal (94 connection to input voltage), and the reference circuit configured to compare a threshold voltage (output voltage) to a voltage at the first reference input (comparison operation of 94), and generate a decision signal responsive thereto (output at 109); provide a first reference voltage at the reference output responsive to the decision signal having a first state (Vref1 being output from 100. See claim 1); and provide a second reference voltage at the reference output responsive to the decision signal having a second state (Vref2 being output from 100. See claim 1); and a comparator (102) having a current sense input (input connected to 108), a second reference input (input connected to 100) and a comparator output (output connected to driver input), the current sense input coupled to a power stage current terminal (108 connection), the second reference input coupled to the reference output (102 connection to output from 100), and the comparator output coupled to the driver input (102 connection to driver input). 	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the converter of Fang et al. to include the features of Daniels et al. because it’s used as means to reduce the effects of current transients, thus increasing operational efficiencies.  	Regarding claim 7, Fang et al. does not disclose ) that the power stage controller is an integrated circuit comprising the driver circuit, the reference circuit, and the comparator. 	Daniels et al. discloses (see fig. 4) that the power stage controller is an integrated circuit comprising the driver circuit, the reference circuit, and the comparator (see integrated circuit shown in fig. 4 which comprises 92, 94/96/98/100/104/105/Vref1 source, and 102). 	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the converter of Fang et al. to include the features of Daniels et al. because it’s used as means to reduce the effects of current transients, thus increasing operational efficiencies.  	Regarding claim 11, as best understood, Fang et al. discloses (see fig. 1) an inductor of a power stage (160 connection to 140). 	Fang et al. does not disclose that the power stage controller is configured to adjust a current that flows through an inductor of a power stage responsive to the decision. 	Daniels et al. discloses (see fig. 4) comparing a threshold voltage (output voltage) to a voltage at the first reference input (comparison operation of 94), and generate a decision signal responsive thereto (output at 109), wherein the decision is used in changing the operation of 90. When combined with Fang et al., the decision would change the operation of 140, thus adjust the current flow through 160).  	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the converter of Fang et al. to include the features of Daniels et al. because it’s used as means to reduce the effects of current transients, thus increasing operational efficiencies.  	Regarding claim 21, Fang et al. discloses the claimed invention except the power stage having an Active Clamp Forward topology. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have the power stage have an Active Clamp Forward topology, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the controller of Fang et al. to have an integrated circuit comprising the driver circuit, the reference circuit, and the comparator, because it allows for a specific design choice, which can provide a reduction in component variance, thus increasing operational efficiencies. 	Regarding claim 22, Fang et al. discloses (see fig. 1) that the power stage has a flyback topology (see fig. 1).
Allowable Subject Matter
Claims 8-10 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 2, 4-6, and 13-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY A GBLENDE whose telephone number is (571)270-5472. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY A GBLENDE/Primary Examiner, Art Unit 2838